Detailed Action
Response to Amendment
This action is responsive to Applicant’s communication filed on 05/26/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 6, 14 and 15 are rejected under 35 U.S.C. 112(d)  or 35 U.S.C. 112 ¶ 4 (pre-AIA ), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 5 and 6 depend from canceled claim 3; claims 14 and 15 depend from canceled claim 12.  Thus, the child claims contain no reference to a claim previously set forth and accordingly cannot further limit their respective parent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins JR, et al (US 2017/0206694 A1) in view of Shimizu et al (US 2020/0342648 A1).
Regarding claim 1, Watkins discloses a control method (Abstract) comprising obtaining information of an external environment (Abstract: player’s emotive state) and operating information of a target application, the target application being an application configured to respond to information of an external operation to cause an object controlled by the target application to generate a corresponding response (102), the information of the external environment being different from the information of the external operation (103), and a current state of a user corresponding to the target application (Abstract: player’s emotive state), switching the controlled object from a first operating state to a second operating state based on a correspondence among the external environment information, the operating information of the target application and an operating state (103), the correspondence indicating the operating state of the object under different information of the external environment information and different operating information of the target application (104), and an application parameter of the target application corresponding to the controlled object being in the first operating state being different from an application parameter of the target application corresponding to the 104).   Shimizu suggests, where Watkins does not specifically disclose, information of the external operation is collected by a terminal corresponding to the target application via a sensor, the external environment information being at least related to one of a natural environment, including temperature, intensity of light, time of the day, and location where the terminal corresponding to the target application is located (¶ [0144]: physical sensor includes an accelerometer that measures a user's motion and a global positioning system (GPS) sensor that measures the geographic location, and transmits the acceleration and position information that are measured physical information to the information processing apparatus).  It would have been obvious to a person of ordinary skill prior to the effective filing date of the invention to combine the disclosures of Watkins and Shimizu in order to make the game more realistic by using additional input data.
Regarding claims 2 and 11, Watkins discloses wherein the application parameter comprises a control parameter of the controlled object (305) and an attribute parameter of the controlled object (308).
Regarding claims 4 and 13, Watkins discloses wherein the operating information of the target application is data information of the target application obtained by a terminal corresponding to the target application via a processor, the operating information of the target application being at least related to one of an operating time of the target application, an operating time duration of the target application, the moment when the controlled object is being controlled, and the time duration during which the controlled object is controlled (¶ [0058]: gameplay time).
Regarding claims 5 and 14, Watkins discloses wherein in response to the current state of the user being a natural attribute of the user (Abstract: player’s emotive state), switching the controlled object from a first operating state to a second operating state based on the correspondence between the information of the external environment information and an operating state comprises determining an emotional state of the user based on the natural 103), and adjusting the controlled object from a current operating state to an operating state corresponding to the emotional state based on the emotional state (104).
Regarding claims 6 and 15, Watkins discloses wherein in response to the current state of the user being a behavioral characteristic of the user, switching the controlled object from a first operating state to a second operating state based on the correspondence between the information of the external environment information and an operating state comprises determining a category of the behavioral characteristic of the user based on the behavioral characteristic of the user (Fig. 7), and switching the controlled object from a current state to an operating state corresponding to the category of the behavioral characteristic based on the category of the behavioral characteristic of the user (104).
Regarding claims 7 and 16, Watkins discloses wherein in response to the operating information of the target application being the moment when the controlled object is being controlled, switching the target application from a first operating state to a second operating state based on the correspondence between the operating information of the target application and an operating state comprises in response to the moment when the controlled object is being controlled being within a specific time period (¶ [0107]: new player’s emotive state is unique and different from all other players engaged in the gameplay at that time), switching the controlled object from the current operating state to a specific operating state, an application parameter corresponding to the specific operating state being worse than an application parameter corresponding to the current operating state (¶ [0107]: system may load an alternate/complementary set of storyline plot nodes which are associated with new player emotive state).
Regarding claims 8 and 17, Watkins discloses where in response to the operating information of the target application being the time duration during which the controlled object is controlled, switching the target application from a first operating state to a second operating state based on the correspondence between the operating information of the target application gameplay time), switching the controlled object from the current operating state to a specific operating state, an application parameter corresponding to the specific operating state being worse than an application parameter corresponding to the current operating state (¶ [0055]: well-built muscular character … may lack dexterity).
Regarding claims 9 and 18, Watkins discloses wherein: in response to the target application being a game application, obtaining the information of the external environment and operating information of the target application comprises obtaining the information of the external environment corresponding to a player of the game application and the operating information of the game application and switching the controlled object from a first operating state to a second operating state based on the correspondence among the information of the external environment information, the operating information of the target application and the operating state comprises controlling a game character in the game application to be from a first operating state to a second operating state based on the correspondence among information of the external environment corresponding to the player (Fig. 2), the operating information of the game application and the operating state (Fig. 2), an ability value of the controlled object in response to the game character being in the first operating state being different from an ability value of the controlled object in response to the game character being in the second operating state (¶ [0055]: well-built muscular character … may lack dexterity).
Claims 10 and 19 recite a device and computer-readable medium, respectively, comprising substantially the same features as those in claim 1 above.  They are rejected for the same reasons given supra.




Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715